SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 for the period ended01 February, 2013 BP p.l.c. (Translation of registrant's name into English) 1 ST JAMES'S SQUARE, LONDON, SW1Y 4PD, ENGLAND (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F |X| Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of Yes No |X| Exhibit 1.1 Transaction in Own Shares dated 07 January 2013 Exhibit 1.2 Director/PDMR shareholding dated 09 January 2013 Exhibit 1.3 Transaction in Own Shares dated 10 January 2013 Exhibit 1.4 Director/PDMR shareholding dated 11 January 2013 Exhibit 1.5 Transaction in Own Shares - Amendment dated 11 January 2013 Exhibit 1.6 Transaction in Own Shares dated 14 January 2013 Exhibit 1.7 Transaction in Own Shares dated 15 January 2013 Exhibit 1.8 Director/PDMR shareholding dated 16 January 2013 Exhibit 1.9 Transaction in Own Shares dated 17 January 2013 Exhibit 1.10 Director/PDMR shareholding dated 18 January 2013 Exhibit 1.11 Transaction in Own Shares dated 21 January 2013 Exhibit 1.12 Transaction in Own Shares dated 24 January 2013 Exhibit 1.13 Transaction in Own Shares dated 28 January 2013 Exhibit 1.14 Transaction in Own Shares dated31 January 2013 Exhibit 1.15 Total Voting Rights dated 31 January 2013 Exhibit 1.16 Transaction in Own Shares dated01February2013 Exhibit 1.1 ﻿BP plc- Transaction in Own Shares BP plc-07 January 2013 BP p.l.c. Transaction in own shares BP p.l.c. announces that on 7 January 2013 it transferred the following number of ordinary shares, which were previously held as treasury shares, to participants in its employee share schemes: Date of transfer:7 January 2013 Number of ordinary shares transferred: 13,567 Highest transfer price per share: £4.20 Lowest transfer price per share: £3.68 Following the above transfer, BP p.l.c. holds 1,823,393,139 ordinary shares in treasury, and has 19,137,718,134 ordinary shares in issue (excluding treasury shares). This announcement is made in accordance with the requirements of Listing Rule 12.6.4. Exhibit 1.2 ﻿ ﻿BP plc- Director/PDMR shareholding BP plc-09 January 2013 BP p.l.c. Notification of transactions of persons discharging managerial responsibility or connected persons BP p.l.c was notified on 9 January 2013 by Barclays Wealth that on 21 December 2012 Mr Ian Davis, a Director of BP p.l.c., acquired 141 BP ordinary shares (ISIN number GB0007980591) at a Reference share price of $6.850 per share through the BP Scrip Dividend Programme. This notice is given in fulfilment of the obligation under DTR3.1.4 (1)(a)R. Exhibit 1.3 ﻿BP plc- Transaction in own shares BP plc- 10 January2013 BP p.l.c. Transaction in own shares BP p.l.c. announces that on 10 January 2013 it transferred the following number of ordinary shares, which were previously held as treasury shares, to participants in its employee share schemes: Date of transfer: 10 January 2013 Number of ordinary shares transferred:23,852 Transfer price per share:£4.20 Following the above transfer, BP p.l.c. holds 1,823,369,287 ordinary shares in treasury, and has 19,139,386,706 ordinary shares in issue (excluding treasury shares). This announcement is made in accordance with the requirements of Listing Rule 12.6.4. Exhibit 1.4 ﻿BP plc- Director/PDMR shareholding BP plc- 11 January 2013 BP p.l.c. Notification of transactions of persons discharging managerial responsibility or connected persons BP p.l.c. was advised on 10 January 2013 by Computershare Plan Managers that on 10 January 2013 the following Directors and senior executives (all persons discharging managerial responsibilities in BP p.l.c.) acquired in London the number of BP ordinary shares (ISIN number GB0007980591) shown opposite their names below at £4.5865 per share through participation in the BP ShareMatch UK Plan:- Director Mr I.C. Conn68 shares Mr B. Gilvary68 shares Other Persons Discharging Managerial Responsibilities Mr R. Bondy68 shares Mr B. Looney 68 shares Mr D. Sanyal70 shares This notice is given in fulfilment of the obligation under DTR3.1.4(1)(a)R. Exhibit 1.5 ﻿BP plc- Transaction in own shares - Amendment BP plc-11January 2013 BP p.l.c. Transaction in own shares The Transaction in own shares announcements released on 29 October 2012 under RNS7662P and 20 December 2012 under RNS0438U showed incorrect transfer prices. The corrected announcements are shown below: BP p.l.c. announces that on 20 December 2012 it transferred the following number of ordinary shares, which were previously held as treasury shares, to participants in its employee share schemes: Date of transfer:20 December 2012 Number of ordinary shares transferred:435 Transfer price per share:£3.68 Following the above transfer, BP p.l.c. holds 1,824,177,096 ordinary shares in treasury, and has 19,060,625,589 ordinary shares in issue (excluding treasury shares). This announcement is made in accordance with the requirements of Listing Rule 12.6.4. BP p.l.c. Transaction in own shares BP p.l.c. announces that on 29 October 2012 it transferred the following number of ordinary shares, which were previously held as treasury shares, to participants in its employee share schemes: Date of transfer: 29 October 2012 Number of ordinary shares transferred: 25,135 Highest transfer price per share: £4.55 Lowest transfer price per share: £3.16 Following the above transfer, BP p.l.c. holds 1,828,344,536 ordinary shares in treasury, and has 19,055,180,605 ordinary shares in issue (excluding treasury shares). This announcement is made in accordance with the requirements of Listing Rule 12.6.4. ﻿ Exhibit 1.6 ﻿BP plc- Transaction in Own Shares BP plc-14 January 2013 BP p.l.c. Transaction in own shares BP p.l.c. announces that on 14 January 2013 it transferred the following number of ordinary shares, which were previously held as treasury shares, to participants in its employee share schemes: Date of transfer: 14 January 2013 Number of ordinary shares transferred: 38,639 Highest transfer price per share: £4.55 Lowest transfer price per share: £3.68 Following the above transfer, BP p.l.c. holds 1,823,330,648 ordinary shares in treasury, and has 19,141,993,663 ordinary shares in issue (excluding treasury shares). This announcement is made in accordance with the requirements of Listing Rule 12.6.4. Exhibit 1.7 ﻿BP plc- Transaction in Own Shares BP plc-15 January 2013 BP p.l.c. Transaction in own shares BP p.l.c. announces that on 15 January 2013 it transferred the following number of ordinary shares, which were previously held as treasury shares, to participants in its employee share schemes: Date of transfer:15 January 2013 Number of ordinary shares transferred:654,892 Transfer price per share: £4.5865 Following the above transfer, BP p.l.c. holds 1,822,675,756 ordinary shares in treasury, and has 19,143,121,565 ordinary shares in issue (excluding treasury shares). This announcement is made in accordance with the requirements of Listing Rule 12.6.4. Exhibit 1.8 ﻿BP plc- Director/PDMR shareholding BP plc-16 January 2013 BP p.l.c. Notification of transactions of persons discharging managerial responsibility or connected persons BP p.l.c. was informed on 16 January 2013, by Computershare Plan Managers, that the following Director and senior executives (persons discharging managerial responsibility) in BP p.l.c. acquired the numbers of BP ordinary shares (ISIN number GB0007980591) shown opposite their names on 15 January 2013 at £4.5754 per ordinary share, as a result of the vesting of awards made under the BP Deferred Annual Bonus Plan. Director Dr B Gilvary 45,733 Other Persons Discharging Managerial Responsibilities Mr R Bondy 68,021 Dr M C Daly 43,941 Mr B Looney25,349 Mr D Sanyal 32,917 Mr H Schuster25,015 BP p.l.c. was informed on 16 January 2013, by Computershare Plan Managers, that the following Director and senior executives (persons discharging managerial responsibility) in BP p.l.c. acquired the numbers of BP ordinary shares (ISIN number GB0007980591) shown opposite their names on 15 January 2013 at £4.5754 per ordinary share, as a result of the vesting of awards made under the Executive Performance Plan. Director Dr B Gilvary 31,398 Other Persons Discharging Managerial Responsibilities Mr R Bondy 23,548 Dr M C Daly 23,548 Mr B Looney23,548 Mr D Sanyal 23,548 Mr H Schuster19,624 BP p.l.c. was informed on 16 January 2013 , by Fidelity Stock Plan Services LLC, that the following senior executives (persons discharging managerial responsibility) in BP p.l.c. acquired the numbers of BP ADSs (ISIN number US0556221044) shown opposite their names on 15 January 2013 at US$45.010 per ADS, as a result of the vesting of awards made under the BP Deferred Annual Bonus Plan. Mr M Bly 6,638.936 ADSs (equivalent to approximately 39,834 ordinary shares) Mr R Fryar 6,697.142 ADSs (equivalent to approximately 40,183 ordinary shares) Mr A Hopwood9,377.344 ADSs (equivalent to approximately 56,264 ordinary shares) Mr H L McKay16,403.851 ADSs (equivalent to approximately 98,423 ordinary shares) BP p.l.c. was informed on 16 January 2013, by Fidelity Stock Plan Services LLC, that the following senior executives (persons discharging managerial responsibility) in BP p.l.c. acquired the numbers of BP ADSs (ISIN number US0556221044) shown opposite their names on 15 January 2013 at US$45.010 per ADS, as a result of the vesting of awards made under the BP Executive Performance Plan. Mr M Bly 5,316.676 ADSs (equivalent to approximately 31,900 ordinary shares) Mr R Fryar 5,191.676 ADSs (equivalent to approximately 31,150 ordinary shares) Mr A Hopwood 9,652.457 ADSs (equivalent to approximately 57,915 ordinary shares) Mr H L McKay4,990.676 ADSs (equivalent to approximately 29,944 ordinary shares) This notice is given in fulfillment of the obligation under DTR3.1.4R. Exhibit 1.9 ﻿BP plc- Transaction in Own Shares BP plc-17January 2013 BP p.l.c. Transaction in own shares BP p.l.c. announces that on 17 January 2013 it transferred the following number of ordinary shares, which were previously held as treasury shares, to participants in its employee share schemes: Date of transfer:17 January 2013 Number of ordinary shares transferred: 13,939 Highest transfer price per share: £4.55 Lowest transfer price per share: £4.20 Following the above transfer, BP p.l.c. holds 1,822,661,817 ordinary shares in treasury, and has 19,143,903,264 ordinary shares in issue (excluding treasury shares). This announcement is made in accordance with the requirements of Listing Rule 12.6.4. Exhibit 1.10 ﻿BP plc- Director/PDMR Shareholding BP plc-18 January 2013 BP p.l.c. Notification of transactions of persons discharging managerial responsibility or connected persons BP p.l.c. was informed on 18 January 2013, by Fidelity Stock Plan Services LLC, that 20,702.560 restricted share units previously granted to Mr M Bly (a person discharging managerial responsibility) under the BP Restricted Share Plan as ADSs, vested on 17 January 2013. Of the 20,702.560 ADSs released (ISIN number US0556221044), 7,842 ADSs were deducted for tax purposes at a price of $44.44 with the remaining 12,860.56 ADSs (equivalent to approximately 77,163 ordinary shares) being retained by Mr M Bly. This notice is given in fulfillment of the obligation under DTR3.1.4R. ﻿ Exhibit 1.11 ﻿BP plc- Transaction in own shares BP plc-21 January 2013 ﻿ BP p.l.c. Transaction in own shares BP p.l.c. announces that on 21 January 2013 it transferred the following number of ordinary shares, which were previously held as treasury shares, to participants in its employee share schemes: Date of transfer: 21 January 2013 Number of ordinary shares transferred:19,918 Highest transfer price per share: £4.55 Lowest transfer price per share: £3.68 Following the above transfer, BP p.l.c. holds 1,822,641,899 ordinary shares in treasury, and has 19,144,422,166 ordinary shares in issue (excluding treasury shares). This announcement is made in accordance with the requirements of Listing Rule 12.6.4. Exhibit 1.12 ﻿BP plc- Transaction in own shares BP plc-24 January 2013 BP p.l.c. Transaction in own shares BP p.l.c. announces that on 24 January 2013 it transferred the following number of ordinary shares, which were previously held as treasury shares, to participants in its employee share schemes: Date of transfer: 24 January 2013 Number of ordinary shares transferred: 2,376 Transfer price per share:£4.20 Following the above transfer, BP p.l.c. holds 1,822,639,523 ordinary shares in treasury, and has 19,144,965,736 ordinary shares in issue (excluding treasury shares). This announcement is made in accordance with the requirements of Listing Rule 12.6.4 Exhibit 1.13 ﻿BP plc- Transaction in own shares BP plc-28 January 2013 BP p.l.c. Transaction in own shares BP p.l.c. announces that on 28 January 2013 it transferred the following number of ordinary shares, which were previously held as treasury shares, to participants in its employee share schemes: Date of transfer:28 January 2013 Number of ordinary shares transferred: 14,764 Highest transfer price per share: £4.55 Lowest transfer price per share: £3.16 Following the above transfer, BP p.l.c. holds 1,822,624,759 ordinary shares in treasury, and has 19,145,873,030 ordinary shares in issue (excluding treasury shares). This announcement is made in accordance with the requirements of Listing Rule 12.6.4. Exhibit 1.14 ﻿BP plc- Transaction in own shares BP plc-31 January 2013 BP p.l.c. Transaction in own shares BP p.l.c. announces that on 31 January 2013 it transferred the following number of ordinary shares, which were previously held as treasury shares, to participants in its employee share schemes: Date of transfer: 31 January 2013 Number of ordinary shares transferred: 10,942 Highest transfer price per share: £4.55 Lowest transfer price per share: £4.20 Following the above transfer, BP p.l.c. holds 1,822,613,817 ordinary shares in treasury, and has 19,147,487,742 ordinary shares in issue (excluding treasury shares). This announcement is made in accordance with the requirements of Listing Rule 12.6.4. Exhibit 1.15 ﻿BP plc- Total Voting Rights BP plc-31 January 2013 BP p.l.c. Total voting rights and share capital As at 31 January 2013, the issued share capital of BP p.l.c. comprised 19,157,487,742 ordinary shares (excluding treasury shares) par value US$0.25 per share, each with one vote; and 12,706,252 preference shares par value £1 per share with two votes for every £5 in nominal capital held. The number of ordinary shares which have been bought back and are held in treasury by BP p.l.c. is 1,812,613,817. These treasury shares are not taken into consideration in relation to the payment of dividends and voting at shareholder meetings. The total number of voting rights in BP p.l.c. is 19,162,570,242. This information may be used by shareholders for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, BP p.l.c. under the FSA's Disclosure and Transparency Rules. This announcement is made in accordance with the requirements of Disclosure and Transparency Rule 5.6. ﻿ Exhibit 1.16 ﻿BP plc- Transaction in own shares BP plc-01 February 2013 ﻿BP p.l.c. Transaction in own shares BP p.l.c. announces that on 31 January 2013 it transferred to participants in its employee share schemes 10,000,000 ordinary shares at a price of 466.75 pence per share. These shares were previously held as treasury shares. Following the above transaction, BP p.l.c. holds 1,812,613,817 ordinary shares in treasury, and has 19,157,487,742 ordinary shares in issue (excluding treasury shares). This announcement is made in accordance with the requirements of Listing Rule 12.6.4. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BP p.l.c. (Registrant) Dated:04February2013 /s/ J. BERTELSEN J. BERTELSEN Deputy Company Secretary
